Citation Nr: 1548855	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-09 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran testified at a June 2015 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS record.

Although the Veteran's claim was initially limited to the question of entitlement to service connection for PTSD, the medical evidence shows treatment for other psychiatric disorders, including depressive disorder and anxiety disorder.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4) (2015).

In this case, there is evidence that the Veteran has a psychiatric disorder.  VA treatment records and private medical records reflect the Veteran has been diagnosed with PTSD, major depressive disorder, and unspecified anxiety disorder.  Further, there is some evidence of a possible in-service stressor.  The Veteran has stated that he was physically and mentally abused by drill sergeants during his time training at Parris Island, and he specifically recalls being punched in the face by a drill sergeant.  See, e.g., June 2015 Board Hearing Transcript.

The Board notes that the Veteran was discharged from service for a character and behavior disorder.  See August 1975 Military Records.  Theses military records reflect that the Veteran reported out-patient psychiatric counseling following his father's death prior to service, although the Veteran now denies making these statements.  The military records recommended the Veteran's discharge due to character and behavioral disorders manifested by emotional withdrawal, confusion, and a poor grasp on reality.

The Board further notes that the Veteran was involved in a motor vehicle accident post-service in December 2000, which resulted in coma for the Veteran, severe injuries to several family members, and the death of his sister-in-law.  See July and September 2001 Private Medical Records.  The record does reflect that the Veteran was receiving psychiatric treatment prior to the motor vehicle accident.  See September 2001 Private Medical Records.

Under these circumstances, the Board finds that a remand is needed to obtain a VA examination to determine whether any of the Veteran's current acquired psychiatric disorders, to include PTSD, are related to his military service.  

Any outstanding, relevant treatment records should also be obtained.  Specifically, the Veteran has indicated an April 2014 "VA" mental health evaluation was done through Dr. YG, and a June 2015 written report was done by Avita Community Partners.  See June 2015 Veteran Statement.  The Veteran has also alleged that there are outstanding, relevant records from St. Luke's Roosevelt Hospital in New York; New York Columbia Presbyterian Hospital; Fort Washington Men's Shelter in New York; and Dr. R.L in New York.  See May 2015 Veteran Statement.  

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records, to include Dr. YG's April 2014 "VA" mental health report and Avita Community Partners June 2015 written report.  Also obtain relevant records from St. Luke's Roosevelt Hospital in New York; New York Columbia Presbyterian Hospital; Fort Washington Men's Shelter in New York; and Dr. R.L in New York.  All attempts to obtain records should be documented in the claims folder.

2.  After receipt of any outstanding evidence, but whether or not records are obtained, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorders.  The examiner must be provided access to the Veteran's electronic claims files, including the Virtual VA and VBMS files.  The examiner must specify in the examination report that the claims files, including the electronic Virtual VA and VBMS files have been reviewed.  

The examiner should identify all current psychiatric disorders and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder occurred in or is otherwise etiologically related to the Veteran's military service, to include the claimed in-service assault.  Character findings during service should be considered, to include whether those findings are indicative of the early onset of an acquired psychiatric disorder.

3.  After completing the actions detailed above, readjudicate the claim remaining on appeal.  The AOJ should specifically consider and address acquired psychiatric disabilities other than PTSD.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


